               IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


DERRICK JERVON LINDSAY EL         )
BEY                               )
                                  )
                  Plaintiff,      )
                                  )
      v.                          )        1:19CV163
                                  )
KEVIN BRIDGES, et al.,            )
                                  )
                  Defendant(s).   )


                                  ORDER

      The Recommendation of the United States Magistrate Judge was

filed with the court in accordance with 28 U.S.C. § 636(b) and, on

February 14, 2019, was served on the parties in this action.

(Docs. 2, 3.)     Petitioner objected to the Recommendation.   (Doc.

4.)

      The court has appropriately reviewed the portions of the

Magistrate Judge’s report to which objection was made and has made

a de novo determination, which is in accord with the Magistrate

Judge’s report.    The court therefore adopts the Magistrate Judge’s

Recommendation.

      IT IS THEREFORE ORDERED that that this action be filed and

dismissed sua sponte without prejudice to Plaintiff filing a new

complaint, on the proper § 1983 forms, which corrects the defects

of the current Complaint.
                       /s/   Thomas D. Schroeder
                    United States District Judge

April 1, 2019




                2
